

113 S2454 RS: Satellite Television Access Reauthorization Act of 2014
U.S. Senate
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 445113th CONGRESS2d SessionS. 2454IN THE SENATE OF THE UNITED STATESJune 10, 2014Mr. Leahy (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryJune 26, 2014Reported by Mr. Leahy, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 17, United States Code, to extend expiring provisions of the Satellite Television
			 Extension and Localism Act of 2010. 1.Short titleThis Act may be cited as the
		  Satellite Television Access Reauthorization Act of 2014.2.ReauthorizationChapter 1 of title 17, United States Code, is amended—(1)in section 111(d)(3)—(A)in the matter preceding subparagraph (A), by striking clause and  inserting paragraph; and(B)in subparagraph (B), by striking clause and inserting paragraph; and(2)in section 119—(A)in subsection (a)(6)(E), in the undesignated matter following clause (iii), by striking clause (i) and inserting subparagraph (B)(i);(B)in subsection (c)(1)(E), by striking 2014 and inserting 2019;(C)in subsection (e), by striking 2014 and inserting 2019; and(D)in subsection (g)(7)(C), by inserting the before Communications.3.Termination of license(a)In generalSection 119 of title 17, United States Code, as amended in section 2, is amended by adding at the
			 end the following:(h)Termination of licenseThis section shall cease to be effective on December 31, 2019..(b)Conforming amendmentSection 107(a) of the Satellite Television Extension and Localism Act of 2010 (17 U.S.C. 119 note)
			 is repealed.1.Short titleThis Act may be cited as the
		  Satellite Television Access Reauthorization Act of 2014.2.ReauthorizationChapter 1 of title 17, United States Code, is amended—(1)in section 111(d)(3)—(A)in the matter preceding subparagraph (A), by striking clause and  inserting paragraph; and(B)in subparagraph (B), by striking clause and inserting paragraph; and(2)in section 119—(A)in subsection (a)(6)(E), in the undesignated matter following clause (iii), by striking clause (i) and inserting subparagraph (B)(i);(B)in subsection (c)(1)(E), by striking 2014 and inserting 2019;(C)in subsection (e), by striking 2014 and inserting 2019; and(D)in subsection (g)(7)(C), by inserting the before Communications.3.Termination of license(a)In generalSection 119 of title 17, United States Code, as amended in section 2, is amended by adding at the
			 end the following:(h)Termination of licenseThis section shall cease to be effective on December 31, 2019..(b)Conforming amendmentSection 107(a) of the Satellite Television Extension and Localism Act of 2010 (17 U.S.C. 119 note)
			 is repealed.4.Local service area of a primary transmitterSection 111(f)(4) of title 17, United States Code,  is amended, in the second sentence—(1)by inserting as defined by the rules and regulations of the Federal Communications Commission, after television station,;(2)by striking comprises the area within 35 miles of the transmitter site, except that and inserting comprises the designated market area, as defined in section 122(j)(2)(C), that encompasses the
			 community of license of such station and any community that is located
			 outside such designated market area that is either wholly or partially
			 within 35 miles of the transmitter site or,; and(3)by striking the number of miles shall be 20 miles and inserting wholly or partially within 20 miles of such transmitter site.June 26, 2014Reported with an amendment